DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 11 and 17 are objected to because of the following informalities:  In claim 11 (line 3) and claim 17 (line 5), “there between” has been replaced with -therebetween-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 recite the limitations “stimulating skeletal muscle tissue of the patient that is proximate the target cardiac tissue” and “based on a location of the target cardiac tissue.”  However, there is insufficient support in the specification for these claim limitations.  Appropriate correction is required.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first preconditioning signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second preconditioning signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "a patient" in lines 10-11.  The antecedent basis for this limitation is confusing, since it has already been recited.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demarais, U.S. 7,937,143 (hereinafter Demarais).
Regarding claim 1, Demarais discloses (note fig. 4) an electroporation generator for delivering electroporation therapy to a patient (pulse generator: element 50, figure 4; column 6), the electroporation generator comprising: an ‘electroporation circuit’ configured to be coupled to a catheter (210) and capable of performing the claimed function (DC pulses: element 474, figure 26; column 19; DC pulses achieve desired cell-size selectivity); a ‘preconditioning circuit’ configured to be coupled to a preconditioning electrode and capable of 
Regarding claim 2, Demarais discloses (see above) an electroporation generator that is configured in the claimed manner (note col. 17).
Regarding claim 4, Demarais discloses (see above) an electroporation generator that is configured in the claimed manner (note col. 17, 19, and 20).
Regarding claims 5-8, Demarais discloses (see above) an electroporation generator that is configured in the claimed manner (note col. 20).

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konings, U.S. 2016/0331441 (hereinafter Konings).
Regarding claims 16 and 20, Konings discloses (note abstract; paragraphs 42 and 52) a method comprising: transmitting a first ‘preconditioning signal’ through a preconditioning electrode positioned ‘proximate’ skeletal muscle (at ‘48’), this signal configured to stimulate the muscle for a first duration, wherein a frequency and duration of this signal are necessarily ‘set based on a tissue location’ (as best understood by Examiner); and transmitting an electroporation signal ‘after’ the first preconditioning signal, through a catheter to a distal end 
Regarding claim 17, Konings discloses (see above) a method further comprising positioning a ground electrode (18) ‘relative’ to the first preconditioning electrode such that an electrical pathway is necessarily formed in the claimed manner.
Regarding claim 18, Konings discloses (see above) a method that necessarily meets the claimed procedural limitation (signal transmitted via additional electrode at ‘48’ – note paragraph 15; fig. 3 depicts multiple preconditioning signals before the final electroporation signal).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais in view of Zielinski, U.S. 2012/0150169 (hereinafter Zielinski).
Regarding claims 9 and 14, Demarais discloses an electroporation system comprising: a catheter (210) having a distal end with a plurality of electrodes configured to deliver an electroporation signal to target tissue (electrodes: elements 212; columns 6-7; DC pulses: element 474, figure 26; column 19; DC pulses achieve desired cell-size selectivity); a first 

Regarding claim 11, Demarais in view of Zielinski (see above) teaches a system having a plurality of electrodes including a ground electrode (note cols. 6-7) that can be configured in the claimed manner.
Regarding claims 12 and 13, Demarais in view of Zielinski (see above) teaches a system having a plurality of electrodes that can be configured in a variety of ways, including a configuration where different preconditioning electrodes deliver sequential (i.e., different) preconditioning signals (sequential 482’s in fig. 27 of Demarais which occur before the final ‘484’).
Regarding claim 15, Demarais discloses (see above) a system capable of meeting the functional limitations.
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demarais.
Regarding claim 3, Demarais discloses (see above) a system that generates a preconditioning signal, but fails to explicitly disclose a signal having the claimed parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the parameters accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konings.
Regarding claim 19, Konings discloses (see above) a procedure that generates a preconditioning signal, but fails to explicitly disclose a signal having the claimed parameters.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the parameters accordingly, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that Demarais does not meet claims 1, 2, and 4-8, Examiner respectfully disagrees.  More specifically, Examiner maintains that the cited claims have been met as they are currently written, due to the breadth of limitations such as “circuit,” “proximate,” “set based on,” and “time-multiplexed” (see above rejections for specific interpretations).  In response to applicant's argument that Demarais targets a different region of the body, it should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Examiner asserts that the claims have been met by the cited references, as can be seen above.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794